IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00314-CV

QUEEN'PRINYAH GODIAH NMIAA PAYNE'S EL-BEY,
                                   Appellant
v.

BERKSHIRE HATHAWAY HOME SERVICE,
CALIBER REALTY AGENCY: HOA,
HATHAWAY HOMESERVICES CALIBER REALTY,
BRAZOS LAND CLASSIC REALTY,
BRAZOS LAND REALTY, INC., AND
BCR REALTORS DBA BERKSHIRE,
                                  Appellees



                                    From the
                              Brazos County, Texas
                           Trial Court No. 1022-00495L


                          MEMORANDUM OPINION

      Queen'Prinyah Godiah NMIAA Payne's El-Bey appeals the justice court’s

dismissal of her claim. By letter, the Clerk of this Court informed El-Bey that her appeal

was subject to dismissal because it appeared this Court had no jurisdiction of an appeal

from the justice court’s order of dismissal. An appeal from a justice court judgment is
filed in the justice court and heard by a county court. See TEX. R. CIV. P. 506.1(a); 506.3;

509.8(a), (e). In the same letter, the Clerk warned El-Bey that the appeal would be

dismissed unless El-Bey responded showing grounds for continuing the appeal. El-Bey

has not shown grounds for continuing the appeal.

       Accordingly, this appeal is dismissed for want of jurisdiction.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 19, 2022
[CV06]




El-Bey v. Berkshire Hathaway Home Service, et al.                                     Page 2